Case 1:19-cv-06943-RA Document9 Filed 10/10/19 Page 1 of 1

UNITED STATES DISTRICT COURT/SOUTHERN DISTRICT OF NEW Attormey: STEVEN S. BISS, ESQ,
YORK

 

CHARLES GANSKE

Plaintiff(s)
index # 1:19-CV-06943
- against -
Purchased July 25, 2079
LOUISE DAPHNE MENSCH File # 138.83 (CC)
Defendani(s}

AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

ERIKA TEJEDA BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT APARTY TO THIS ACTION, OVER THE AGE OF
EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on October 5, 2019 at 11:46 AM at

176 W. 80TH STREET
NEW YORK, NY¥ 10024

deponent served the within SUMMONS AND COMPLAINT on LOUISE DAPHNE MENSCH therein named,

AFFIXING by affixing a true copy of each to the door of said premises, which is the Defendant's dwelling house/usual place of
TO DOOR abode within the state, Deponent was unable, with due diligence to find the Defendant or a person of suitable age and
discretion, thereat, having called there on:
Sepiember 12,2019 AT 6:05 PM October 2, 2019 AT 2:11 PM
October 5,2079 AT 11:46 AM
MAILING Deponent enclosed a copy of same in a postpaid wrapper properly addressed to the Defendant at the Defendant's

last known residence at

416 W. 8OTH STREET
NEW YORK, NY 10024

and deposited said wrapper in a post office or official depository under exciusive care and custody of the United
States Postal Service within New York State on October 8, 2019 by REGULAR FIRST CLASS MAIL in an
envelope marked PERSONAL & CONFIDENTIAL and not indicating on the outside thereof, by return address or
otherwise, that the communication is from an attorney or concerns an action against the person to be served,

Spoke with "JANE SMITH", NEIGHBOR at 116 W, 80TH STREET NEW YORK NY who stated that the Defendant
lives at the afforementioned address but was unable to divulge the Defendant's place of employment.

PERSON SPOKEN TO REFUSED TO STATE TRUE FIRST AND/OR LAST NAMES

MILITARY Person spoken to was asked whether the Defendant was in the military service of the State of New York or the United

SERVICE Stafes and received a negative reply. Upon information and belief based upon the conversation and observation as
aforesaid deponent avers that the Defendant is not in the military service of the State of New York or the United States
as that term is defined in the statutes of the State of New York or the Federal Soldiers and Sailors Civil Relief Act.

\

 

Sworn to me on: October 8, 2019 KEEL

 

JOSEPH KNIGHT RALPH J MULLEN VINETTA BREWER ad
Notary Public, State of New York Notary Public, Stale of New York Notary Public, State of New York RIKA TEJEDA
No. 01KN6178244 No. 01MU5238632 No. 4949206 . .

Qualified in New York County Qualified in Queens County Qualified In Bronx County License #: 1088563
Commission Expires November 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice #: 727524

UNITED PROCESS SERVICE, INC., 3RD FLOOR, 315 BROADWAY, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
